
	

114 SRES 389 ATS: Designating March 6, 2016, as the first annual “World Lymphedema Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 389
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mr. Schumer (for himself and Mr. Grassley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 6, 2016, as the first annual World Lymphedema Day.
	
	
 Whereas lymphedema is a condition that— (1)occurs when—
 (A)the natural lymphatic drainage system of the body is damaged, blocked, or does not develop properly; and
 (B)the lymphatic fluid within a certain area, such as the arm, leg, torso, head, or neck, is unable to drain properly;
 (2)results in extreme swelling that impairs mobility and function; and (3)can cause pain and significantly impair the quality of life of the affected individual;
 Whereas the total number of individuals living with or at risk for lymphedema is difficult to establish because lymphedema is underreported and often misdiagnosed;
 Whereas the underdiagnosis and undertreatment of lymphedema patients costs healthcare providers and healthcare insurers, including the Medicare program, millions of dollars each year because if lymphedema is left untreated—
 (1)the potential for infection is greatly increased; (2)infection may occur in the course of a few hours; and
 (3)immediate treatment on an emergency basis is required; Whereas the World Health Organization estimates that—
 (1)more than 150,000,000 individuals worldwide have secondary lymphedema; and (2)120,000,000 individuals worldwide are infected with lymphatic filariasis, which leads to lymphedema;
 Whereas Stanford University estimates that as many as 10,000,000 individuals in the United States are affected by lymphedema;
 Whereas lymphedema can— (1)as primary lymphedema, be inherited and either be present at birth or manifest itself later in life; or
 (2)as secondary lymphedema, develop after cancer treatment, radiation therapy, major surgery, severe burn, or certain other traumatic injuries, including injuries affecting combat-tested veterans of the United States;
 Whereas the Centers for Disease Control and Prevention estimate that a high percentage of elderly cancer survivors will develop lymphedema;
 Whereas the National Cancer Institute predicts that, not later than 2020— (1)the number of cancer survivors aged 65 or older will increase by 42 percent; and
 (2)as many as 3,000,000 Medicare beneficiaries that are cancer survivors will require treatment for lymphedema;
 Whereas lymphedema affects an estimated 15 percent of all cancer survivors and 40 percent of all breast cancer patients; and
 Whereas, in recognition of the financial, physical, and psychological impact that lymphedema has on each individual afflicted with lymphedema, it is incumbent on the people of the United States to support—
 (1)each courageous individual living and coping with lymphedema, a debilitating condition; and (2)each caregiver, whether a professional or not a professional, of each individual afflicted with lymphedema: Now, therefore, be it
			
	
 That— (1)it is the sense of the Senate that each tireless advocate and healthcare provider that spends much time and many resources battling lymphedema, a painful and destructive condition that affects many individuals, should be recognized; and
 (2)the Senate designates March 6, 2016, as World Lymphedema Day.  